DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AUDREY SALEEM,
                             Appellant,

                                    v.

                   CLARENCE C. WALKER, ET AL.,
                            Appellee.

                              No. 4D21-3083

                         [November 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. PRC96-
002078.

  Jean J. Barnett, West Palm Beach, for appellant.

  Jesse H. Diner and S. Carey Villeneuve of Buchanan Ingersoll & Rooney
PC, Ft. Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.